Citation Nr: 1507557	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  06-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for bilateral pneumothorax, spontaneous, with left thoracotomy, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION


The Veteran, who is the appellant, served on active duty from December 1952 to December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of March 2004 and March 2009 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the March 2004 decision denied a rating in excess of 30 percent for bilateral pneumothorax, spontaneous, with left thoracotomy.  This determination was upheld by the Board in a July 2013 decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's July 2013 decision regarding the denial of an increased rating for bilateral pneumothorax, spontaneous, with left thoracotomy, and remand the matter so that the Board could adequately address pulmonary function testing (PFT) results that were compatible with a 60 percent rating for respiratory impairment.  

In pertinent part, the March 2009 rating decision denied entitlement to TDIU.  This determination was upheld by the Board in an April 2014 decision that was dispatched days after the March 2013 JMR was signed, but prior to notification of the JMR.  The April 2014 decision was also appealed to the Court and, in an October 2014 Order following JMR, the April 2014 decision was vacated as to the issue of entitlement to TDIU so that the proper rating of the Veteran's service-connected bilateral pneumothorax, spontaneous, with left thoracotomy, could be addressed.  The Court granted these JMRs and remanded the issues to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the March 2014 JMR instructed the Board to address PFT results that were compatible with a 60 percent rating for respiratory impairment.  PFTs in January 2005, October 2008, and March 2010 showed FEV-1 results of 55 percent predicted, 53 percent predicted, and 49 percent predicted, respectively.  All these findings could be compatible with a 60 percent rating if it is determined that they result from the Veteran's service-connected pneumothorax and thoracotomy residuals.  The record, however, shows that the Veteran has additional respiratory disability that may contribute to the decreased pulmonary function, including bronchitis, chronic obstructive pulmonary disease (COPD), and emphysema.  As noted in the Board's July 2013 decision, no specific attempt was made by VA examiners to differentiate impairment due to service-connected and non-service-connected disability.  The April 2014 Board decision that was the subject of the October 2014 JMR affirmed the denial of service connection for bronchitis, chronic obstructive pulmonary disease (COPD), emphysema, and asbestosis.  The October 2014 JMR indicated that this issue was abandoned.  The issue of entitlement to TDIU is intertwined with the issue of an increased rating for bilateral pneumothorax, spontaneous, with left thoracotomy.  After review, the Board finds that an opinion regarding differentiation between the service-connected and non-service-connected respiratory disabilities is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his service-connected bilateral pneumothorax, spontaneous, with left thoracotomy.  The examiner should be requested to render an opinion regarding the extent to which the January 2005, October 2008 and March 2010 PFT findings are related to service-connected and non-service-connected respiratory disability.  All indicated studies, including additional PFT should be accomplished as deemed appropriate by the examiner.  The claims folder should be made available for review in connection with this examination.  The examiner must provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

